DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is responsive for amendment filed on May 23, 2022, and the claims 1-8, 10-14, 16, 21-26 are pending for examination.
Claims: 9, 15, 17-20 (canceled).
Response to Arguments
Applicant’s arguments filed on May 23, 2022, with regards to rejection of claim 1 – 8, 10-14, 16, 21-26 have been fully considered, but they are not found to be persuasive. 
In Applicants remarks, on pages 2-3, applicant argues that the combined arts fail to teach claim 1 especially, " determine whether the set of input is valid based upon the portion of the set of transit data, and when the set of input is valid and when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment. 0118638.0573163 4850-6111-3966v1 40  
in response, examiner respectfully disagrees, 
In Meyer ref, fig. 3 (#47-keypad of the container), and para [0058] discloses, input/output device, e.g., keypad 47 associated with the position location receiver 46. Note: container keypad is a user input device.
Regarding the following limitation, 
determine whether the set of input is valid based upon the portion of the set of transit data, when the set of input is valid and when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment In paragraph [0060] line 7-20, Meyer teaches,  
The biometric sensor 90 can be designed to allow entry based on fingerprints, retinal eye-scans, face-recognition, etc. Biometric sensor 90 includes those such as keypad 47 (i.e. user input) for entering access codes, fingerprint readers, and voice print sensors to verify the identity of individuals 12 with authorized access and to communicate unauthorized attempts to access the cargo transport container 20.
And; para [0057] Allows, the container lock instructions to be overridden at any point during cargo transfer. This feature is particularly useful when unscheduled stops require that the container be opened so that the contents can be tended to or so that government officials, such as customs agents, may inspect the contents of the cargo transport container 20. In such cases, the network operations center 15 can be notified and the operator, after confirming the necessity for gaining access to the cargo transport container 20.
The above limitations refer, instead of restriction (i.e. alert), a user can access the container. In this case user input is valid.
See more para [0072] when an alert of container security is detected. Such a device serves as a secondary verification source and is particularly useful for alerting the network operations center 15 to circumstances when persons with authorized access are forced against their will to allow unauthorized persons access to the cargo transport container 20. Hence, the person can authorize to access instead of alert is detected. The alert is not critical. 
Applicant further argues on pages 3-5 that the combined arts fail to teach claims 21 and 11.
in response, examiner respectfully disagrees, claims 11 and 21 are same features and obviousness of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11 and 21.
In conclusion, since the references teach the above claim limitations. The rejection is maintained by the same references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2013/0245991A1), in view of Burch (US 2016/0239802A1), and further in view of Meyer (US 2004/0178880A1).
Regarding claim 1,
Kriss teaches, an active container comprising (see fig. 1, and abstract):
a storage compartment adapted to store materials during transit (see fig. 1(108- store materials), and para [0025] Materials are stored on the container 102.); 
a bridge connection device (see para [0030] The Smart Module 102 may be interrogated by one or more devices connected to a network 114 upon establishment of connection between the Smart Module 202 and the network 114. Hence, the smart container 102 works as a bridge connection device.); 
receive a set of transit data from the bridge provider via the bridge connection device (see para [0030] The Smart Module 202 may transmit information using standard and proprietary network protocols in a connection-based or connectionless mode of operation), wherein the set of transit data originates from a data stream accessible by the bridge provider (see fig. 3(306), and para [0035] gateway/end user receives a data from the container 102.) and 
store at least a portion of the set of transit data on the memory (see para [0073] line 7-8, Main memory 706 may be used for storing transient and/or temporary data such as variables and intermediate information generated and/or used during execution of the instructions by processor 704 or 705.) 
Kriss does not explicitly teach,
a memory operable to store information associated with transit of the active container.
a controller configured to control the operation of the bridge connection device, wherein the controller is further configured to: 
establish a connection between the bridge connection device and a bridge provider when the bridge connection device detects that the bridge provider is within connectable range of the bridge connection device.
In analogous art, Burch teaches, 
a memory operable to store information associated with transit of the active container (see para [0046] information is stored in within the container, see also para [0084]).
a controller configured to control the operation of the bridge connection device (see para [0068]), wherein the controller is further configured to (see para [0068] all of the managed logistics information related to the container attached to apparatus 150, and may indicate a status of container interface display apparatus 150 or operational controls for apparatus 150): 
establish a connection between the bridge connection device and a bridge provider when the bridge connection device detects that the bridge provider is within connectable range of the bridge connection device (see fig. 1 (115), and para [0028] operative to detect or sense a condition within the container. and connected to container interface display apparatus 150 via a wired and/or wireless connection, [0123]
Note: 115-storage device, 100-provider/server, 110- managing node/access point. Bridge connection between, container, access point and server.), and 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a shipping package in storage device of Kriss with control the operation of the bridge connection device of Burch. A person of ordinary skill in the art would have been motivated to do this to transit a package safely from one location to a different location (Burch: [0004])
Combined both Kriss and Burch fail to teach, further comprising a keypad positioned on the exterior of the active container and an automatic lock configured to selectively prevent or allow access to the storage compartment, the keypad comprising a user input device and an alert indicator, wherein the controller is further configured to:
determine whether an alert condition exists based upon the set of transit data, when the alert condition exists, provide an alert indication via the alert indicator and, when the alert condition is critical, operate the automatic lock to prevent access to the storage compartment, 
receive a set of input from the user input device, 
determine whether the set of input is valid based upon the portion of the set of transit data, and 
when the set of input is valid and when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment. 0118638.0573163 4850-6111-3966v1 40  
In analogous art, Meyer teaches,
further comprising a keypad positioned on the exterior of the active container and an automatic lock configured to selectively prevent or allow access to the storage compartment, the keypad comprising a user input device and an alert indicator, wherein the controller is further configured to (see [0058] line 3-6, user/driver identification, etc., that may be entered by an input/output device, e.g., keypad 47 associated with the position location receiver 46; and;
Para [0059] line 7-14, Keypad is used to put input for access container door or lock the door of container.):
determine whether an alert condition exists based upon the set of transit data (see para [0034] line 10-12 and [0063] line 21-24, there is an alert system for smart cargo container.)
when the alert condition exists, provide an alert indication via the alert indicator and, when the alert condition is critical, operate the automatic lock to prevent access to the storage compartment (see [0038] disallow/deny the un-authorized access.)
receive a set of input from the user input device (see (se para [0041] inserting electronic key is an input, see also para [0058]).)
determine whether the set of input is valid based upon the portion of the set of transit data (see [0060] line 7-20, and para [0057])
when the set of input is valid and when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment (see para [0041] and [0055] The central control module would then allow or disallow the access. This allows for the key to be fully encrypted and the keyway to be fairly simple, that mean the condition is not critical. See also para [0072]))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with Burch operate the automatic lock to allow access to the storage compartment of Meyer. A person of ordinary skill in the art would have been motivated to do this to stop un-authorized activity (Meyer: [0002])
Regarding claim 2,
Kriss and Burch and Meyer teach claim 1,
Kriss teaches, further comprising a temperature management system operable to manage the temperature of the storage compartment and a battery configured to power the temperature management system (see para [0024] environmental conditions surrounding the container such as temperature and pressure experienced by the container during shipment.), 
wherein the data stream is an internet connection, and
 wherein the controller is further configured to: 
(a) transmit a set of temperature data from the temperature management system to a remote server via the bridge connection device, wherein the set of temperature data describes a measured temperature of the storage compartment during transit (see para [0050] the Smart Module 202 may communicate environmental information including the remaining life of the Thermal Source 612 to a network entity 316 (i.e. temperature, battery, pressure, etc., see also para [0037]), and 
(b) transmit a set of battery data to the remote server via the bridge connection device, wherein the set of battery data describes a measured battery charge of the battery during transit (see para [0050] the remaining life of the Thermal Source 612 to a network entity 316). 0118638.0573163 4850-6111-3966v1 38 
Regarding claim 3,
Kriss and Burch and Meyer teach claim 1,
Kriss further teaches, wherein the data stream is output from a global positioning device (see para [0010] The processing device may be configured to determine a location of the shipping container based on coordinates derived from a GPS signal (i.e. out data)), and wherein the portion of the set of transit data is a global positioning coordinate (see para [0010], and [0033] The Smart Module 202 may determine or infer the location of the Shipping Container 102 using GPS.).  
Regarding claim 4,
Kriss and Burch and Meyer teach claim 1,
Kriss further teaches, further comprising a tracking system operable to produce global positioning coordinates independently of the data stream (see para [0029] cooled insulated package that monitors and reports status of a Thermal Source 110, package condition and location and that monitors, records and tracks significant events associated with a Smart Shipping package.).  
Regarding claim 5,
Kriss and Burch and Meyer teach claim 1, 
Kriss further teaches, wherein the bridge provider is positioned with a vehicle adapted to transport the active container (see para [0014] Shipping container is carried by aircraft or other vehicle.)
Kriss fails to teach, wherein the bridge connection device is a low energy Bluetooth transceiver.
In analogous art,
Burch teaches, wherein the bridge connection device is a low energy Bluetooth transceiver (see para [0040] a communication interface may include specific communication circuitry for operatively coupling the external managing node 110 to a specific short-range communication path (e.g., a Bluetooth.RTM. Low Energy (BLE) connection path communicating at 2.4 GHz) that may be used for wireless communications with a container interface display apparatus.), 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with the bridge connection device is a low energy Bluetooth transceiver of Burch. A person of ordinary skill in the art would have been motivated to do this to save energy and control temperature (Burch: [0052]) 

Regarding claim 6,
Kriss and Burch and Meyer teach claim 5, 
Kriss fails to teach,  further comprising a wireless device operable to access the data stream directly, and a battery configured to operate the wireless device and the low energy Bluetooth transceiver, wherein:(a) the wireless device consumers more electricity during operation than the low energy Bluetooth Transceiver, and (b) the controller is further configured to disable the wireless device when a connection between the low energy Bluetooth transceiver and the bridge provider has been established.  
In analogous art,
Burch teaches, further comprising a wireless device operable to access the data stream directly, and a battery configured to operate the wireless device and the low energy Bluetooth transceiver (see para [0071] An embodiment of power source 250 may be a rechargeable or replacement power element (e.g., a replaceable battery unit or cell, a chargeable battery unit or cell, or a chargeable battery coupled to a solar cell that may operatively charge the battery).), 
wherein:(a) the wireless device consumers more electricity during operation than the low energy Bluetooth Transceiver (see para [0040], [0052]).), and 
(b) the controller is further configured to disable the wireless device when a connection between the low energy Bluetooth transceiver and the bridge provider has been established (see para [0145] identification signal may be a signal received by the scanner, such as a reflected barcode scan signal or a detected Bluetooth.RTM. signal from an identification element associated with the shippable item.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with the bridge connection device is a low energy Bluetooth transceiver of Rice. A person of ordinary skill in the art would have been motivated to do this to save energy and control temperature (Burch: [0058]) 
Regarding claim 10,
Kriss and Burch and Meyer teach claim 1, 
Kriss teaches, further comprising an automatic lock configured to selectively prevent or allow access to the storage compartment, wherein the controller is further configured to:
(a) determine a current location of the active container based upon the portion of the set of transit data (see para [0010] the processing device may be configured to determine a location of the shipping container based on the presence or absence of network infrastructure.), 
(b) when the connection between the bridge connection device and the bridge provider is lost, access a set of geofence data on the memory and determine whether the current location is within the set of geofence data (see para [0010]),
Kriss fails to teaches, (c) when the current location is outside of the set of geofence data, operate the automatic lock to prevent access to the storage compartment.  
In analogous art, Meyer teaches,
 (c) when the current location is outside of the set of geofence data, operate the automatic lock to prevent access to the storage compartment. (See para [0026]; [0032], [0062] the cargo transport container 20, the repeater enclosure 160 is constructed with materials and mechanisms that resist unauthorized attempts to open.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with Burch operate the automatic lock to allow access to the storage compartment of Meyer. A person of ordinary skill in the art would have been motivated to do this to stop un-authorized activity (Meyer: [0002])
Claim 11 recites all the same elements of claim 10, but in method form rather apparatus form, except (a) placing the active container in a vehicle comprising the bridge provider (see para [0014] an aircraft or other vehicle). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 11.
Claim 16 recites all the same elements of claim 10, but in method form rather apparatus form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 16.
Claims12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2013/0245991A1) in view of Burch (US 2016/0239802A1), and further in view of Meyer (US 2004/0178880A1), and further in view of Rice (US 2016/0342942A1).
Regarding claim 12,
Kriss and Burch and Meyer teach claim 11, 
Kriss and Burch fail to teach, further comprising: 0118638.0573163 4850-6111-3966v1 41 (a) identifying an alert that is associated with the active container based upon the portion of the set of transit data, wherein the alert indicates a risk associated with the safe transit of a material stored in the active container to a recipient, and (b) providing an indication of the alert to a user via an alert indicator positioned on the exterior of the active container.  
In analogous art,
Rice teaches, 
 (a) identifying an alert that is associated with the active container based upon the portion of the set of transit data, wherein the alert indicates a risk associated with the safe transit of a material stored in the active container to a recipient (see para [0064]), and (b) providing an indication of the alert to a user via an alert indicator positioned on the exterior of the active container (see para [0071] manufacturers instruct users to pre-condition these in a freezer or refrigerator for a minimum time duration).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with Burch further with the bridge connection device is a low energy Bluetooth transceiver of Rice. A person of ordinary skill in the art would have been motivated to do this to save energy and control temperature (Rice: [0058]) 
Regarding claim 13,
Kriss and Burch and Meyer teach claim 12, 
Kriss and Burch fail to teach, further comprising disconnecting the bridge connection device from the bridge provider, wherein the step of identifying the alert that is associated with the active container occurs after the step of disconnecting the bridge connection device from the bridge provider.  
In analogous art,
Rice teaches, further comprising disconnecting the bridge connection device from the bridge provider, wherein the step of identifying the alert that is associated with the active container occurs after the step of disconnecting the bridge connection device from the bridge provider (see para [0070])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with the bridge connection device is a low energy Bluetooth transceiver of Rice. A person of ordinary skill in the art would have been motivated to do this to save energy and control temperature (Rice: [0058]) 
Regarding claim 14,
Kriss and Burch and Meyer teach claim 12, 
Kriss further teaches, further comprising:
(a) determining that the alert is a non-critical alert (see para [0062] any condition observed is deemed critical (i.e. non-critical)), and (b) 
providing the non-critical alert to the user via the alert indicator (see para [0062]).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2013/0245991A1) in view of Burch (US 2016/0239802A1), and further in view of Meyer (US 2004/0178880A1), and further in view of Neeld (US 2013/0319020A1).
Regarding claim 7,
Kriss and Burch and Meyer teach claim 1, 
Kriss teaches, wherein the controller is further configured to:
(a) receive an altitude indicator from a sensor of the active container (see para [0026] a Smart Module 104 and/or one or more transducers or sensors may be attached or inserted within the Smart Container 102.).
Kriss and Burch fail to teach,
(b) determine, based upon the altitude indicator, that the active container is located on an airplane during a communication restricted portion of a flight, and 0118638.0573163 4850-6111-3966v1 39 
(c) disable a set of restricted devices during the communication restricted portion of the flight, wherein the bridge connection device is within the set of restricted devices.  
In analogous art, Neeld teaches, 
(b) determine, based upon the altitude indicator, that the active container is located on an airplane during a communication restricted portion of a flight (see para [0013]-[0014] the controller may be communicably attached to at least one air restrictor. The controller is arranged to automatically stop or automatically restrict airflow from the exhaust fan of the refrigeration system.), and 0118638.0573163 4850-6111-3966v1 39 
(c) disable a set of restricted devices during the communication restricted portion of the flight, wherein the bridge connection device is within the set of restricted devices (see para [0013] refrigeration (restricted device) unit either being turned off for the duration of a flight or being allowed to operate with restricted performance.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with Burch further with the active container is located on an airplane during a communication restricted portion of a flight of Neeld. A person of ordinary skill in the art would have been motivated to do this to save energy and remain safe (Neeld: [0002])
Regarding claim 8,
Kriss and Burch and Meyer claim 1, 
Kriss further teaches, further comprising a wired bridge connection device, wherein the controller is further configured to:
(a) establish a connection between the wired bridge connection device and the bridge provider (see para [0028] PED may additionally comprise a battery or energy scavenging device and a wired, wireless, infrared, or magnetically coupled interface 214 that is coupled to an antenna 216 used for communications.)
 (b) receive the set of transit data from the bridge provider via the wired bridge connection device, wherein the set of transit data originates (see para [0028]), and (c) transmit a set of local transit data via the bridge provider to a remote server (see para [0028]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with the active container is located on an airplane during a communication restricted portion of a flight of Neeld. A person of ordinary skill in the art would have been motivated to do this to save energy and remain safe (Neeld: [0002])
Claims 21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2013/0245991A1) in view of Burch (US 2016/0239802A1), 
Regarding claim 21,
Kriss teaches, an active container comprising:
(a) a storage compartment adapted to store materials during transit (see para [0042] store materials.); 
(b) a temperature management system operable to manage a temperature of the storage compartment (see para [0024] environmental conditions surrounding the container such as temperature and pressure experienced by the container during shipment.); 
(c) an internal power supply configured to be charged by an external power supply (see para [0050] the Smart Module 202 may communicate environmental information including the remaining life of the Thermal Source 612 to a network entity 316 (i.e. temperature, battery, pressure, etc., see also para [0037]); (d) transit tracking system including (see para [0029]: 
Kriss fails to teach, 
(i) a bridge connection device configured to communicate with a bridge provider network device;
(iii) a controller configured to control the communication of the bridge connection device with the network device, wherein the controller is further configured to receive an output from the sensor and power off the bridge provider.
In analogous art, Burch teaches, 
(i) a bridge connection device configured to communicate with a network device (see para [0036] external to container 115 and operates as a type of intelligent intermediary access point or bridge between the back-end server 100 and the container interface display apparatus 150.);
(iii) a controller configured to control the communication of the bridge connection device with the network device, wherein the controller is further configured to receive an output from the sensor and power off the bridge provider (see para [0036])
(A) receive information associated with the transit of the active container from the bridge provider via the bridge connection device (see para [0036]),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a shipping package in storage device of Kriss with control the operation of the bridge connection device of Burch. A person of ordinary skill in the art would have been motivated to do this to transit a package safely from one location to a different location (Burch: [0004])
Combined both Kriss and Burch fail to teach, 
(B) determine whether an alert condition exists based upon information associated with the transit of the active container, 
(C) when the alert condition is critical, operate an automatic lock to prevent access to the storage compartment, and 7App. No. 16/046,286 
(D) when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment.
In analogous art, Meyer teaches,
(B) determine whether an alert condition exists based upon information associated with the transit of the active container (see  para [0034] and [0063]there is an alert system for smart cargo container.), 
(C) when the alert condition is critical, operate an automatic lock to prevent access to the storage compartment (see para [0038]), and 7App. No. 16/046,286 
(D) when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment (see para [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with Burch operate the automatic lock to allow access to the storage compartment of Meyer. A person of ordinary skill in the art would have been motivated to do this to stop un-authorized activity (Meyer: [0002])
Regarding claim 24,
Kriss and Burch teach claim 21, 
Kriss further teaches, wherein, and the network device includes a physical cable configured to provide an electrical energy to the temperature management system and reduce reliance on the internal power supply (see para [0077] media can include twisted pair wiring, coaxial cables, copper wire and fiber optics.).
Regarding claim 26,
Kriss and Burch teach claim 21, 
Burch further teaches, 
wherein the internal power supply is configured to be charged wirelessly by the external power supply (see para [0072] power source 250 may be charged wirelessly via proximity to a charging station, such as a charging pad, that may provide power to a charging device (not shown) connected to interface circuitry 220 or integrated as part of power source 250.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of a shipping package in storage device of Kriss with charged wirelessly via proximity to a charging station of Burch. A person of ordinary skill in the art would have been motivated to do this to transit a package safely from one location to a different location (Burch: [0004])
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2013/0245991A1) in view of Burch (US 2016/0239802A1), and further  in view of Meyer (US 2004/0178880A1), and further in view of Larson (US 2012/0056474 A1).
Regarding claim 22,
Kriss and Burch claim 21, 
Kriss and Burch and Meyer fail to teach, wherein the transit tracking system further includes a sensor configured to indicate the active container is located in a physical space that restricts using of the network devices, wherein the physical space is a cargo hold of an airplane, and the sensor includes an accelerometer or altimeter configured to indicate that the airplane is taking off or landing and the bridge connection device should be powered off.
In analogous art, Larson teaches, 
wherein the transit tracking system further includes a sensor configured to indicate the active container is located in a physical space that restricts using of the network devices, wherein the physical space is a cargo hold of an airplane, and the sensor includes an accelerometer or altimeter configured to indicate that the airplane is taking off or landing and the bridge connection device should be powered off. (see para [0015] the integrated power system generally includes a generator 210, a power take off device, power sharing connection 16, a battery package 220.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with taking off or landing and the bridge connection device should be powered off of Large. A person of ordinary skill in the art would have been motivated to do this to save or control energy (Larson: [0033])
Regarding claim 23,
Kriss and Burch claim 21, 
Kriss and Burch and Meyer fail to teach, wherein the transit tracking system further includes a sensor configured to indicate the active container is located in a physical space that restricts using of the network devices, and the sensor is configured to receive a signal from a bridge provider indicating that the bridge connection device should be powered off.
In analogous art, Larson teaches, 
wherein the transit tracking system further includes a sensor configured to indicate the active container is located in a physical space that restricts using of the network devices, and the sensor is configured to receive a signal from a bridge provider indicating that the bridge connection device should be powered off. (see para [0015] the integrated power system generally includes a generator 210, a power take off device, power sharing connection 16, a battery package 220.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with taking off or landing and the bridge connection device should be powered off of Larson. A person of ordinary skill in the art would have been motivated to do this to save or control energy (Larson: [0033])
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kriss (US 2013/0245991A1) in view of Burch (US 2016/0239802A1), and further in view of Larson (US 2012/0056474 A1), and further in view of Matsusaka (US 2006/0051121A1).
Regarding claim 25,
Kriss and Burch and Larson claim 23, 
Kriss and Burch and Larson fail to teach, wherein the internal power supply is configured to supply a minimum of 10 hours of power to the temperature management system to keep the temperature of the storage compartment within an acceptable range based upon a predicted temperature in the cargo hold of the airplane.
In analogous art, 
Matsusaka teaches, wherein the internal power supply is configured to supply a minimum of 10 hours of power to the temperature management system to keep the temperature of the storage compartment within an acceptable range based upon a predicted temperature in the cargo hold of the airplane (see para [0037]) a nickel-cadmium battery as an auxiliary power supply, which is generally used as a secondary battery, several tens of minutes to hours may be necessary for charging the nickel-cadmium battery, even if a boosting charge is provided.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a shipping container of Kriss with supply a minimum of 10 hours of power to the temperature of Matsusaka. A person of ordinary skill in the art would have been motivated to do this to save or control energy (Matsusaka: [0005])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443